DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    PASCO LAMAR REYNOLDS, IV,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3599

                              [May 11, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 50-2013-CF-010976-BXXX-MB.

   Pasco Lamar Reynolds, IV, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Chapa v. State, 159 So. 3d 361 (Fla. 4th DCA 2015).

CONNER, C.J., MAY and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.